VERISCRIP ROYALTY AGREEMENT

This Veriscrip Royalty Agreement (this “Agreement”) is made and entered as of
February 1, 2010 (the “Effective Date”), by and between VirtualHealth
Technologies, Inc., a Delaware corporation (“VirtualHealth”), and Secure
eHealth, LLC, a Nevada limited liability company (“Secure eHealth”), and a
wholly-owned subsidiary of Wound Management Technologies, Inc., a Texas
corporation. VirtualHealth and Secure eHealth are sometimes each referred to
herein as a “Party” and collectively, as the “Parties”.



I.

DEFINITIONS



The following terms shall have meanings ascribed to them below:

1.1     “Secure eHealth Affiliate” means any entity or person controlling,
controlled by, or under common control with Secure eHealth or any successor in
interest (whether by acquisition, change of control, merger or otherwise), to
Secure eHealth or a Secure eHealth Affiliate. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the actual power to direct or cause the direction of
a Person, whether through the ownership of stock, by contract, or otherwise.

1.2     “Veriscrip Product” means any product which incorporates any of the
Veriscrip Technology.

1.3    “Veriscrip Technology” means the technology related to real-time
prescription drug monitoring described on Exhibit A attached hereto.



II.

ROYALTIES



2.1     Secure eHealth agrees to pay VirtualHealth a royalty of ten percent
(10%) of all revenues received by Secure eHealth or any Secure eHealth Affiliate
from the sale of any Veriscrip Product (the “Royalty”).

2.2    All Royalties will be due and payable on a calendar quarterly basis, on
or before the thirtieth (30th) day immediately following the calendar quarter in
which revenues received by Secure eHealth or any Secure eHealth Affiliate from
the sales of Veriscrip Products are received, together with a quarterly report
detailing the quantity of Veriscrip Products sold, amounts received, the total
Royalty due for the immediately preceding calendar quarter and the calculations
used to arrive at those amounts (the “Royalty Report”).

2.3   Secure eHealth will permit VirtualHealth, once per calendar year, to audit
Secure eHealth’s books and records related to the sale of Veriscrip Products and
the Royalties, at reasonable times and with reasonable notice, for the purpose
of verifying Secure eHealth’s adherence to the terms and conditions of this
Agreement. Any audit requested by VirtualHealth will be conducted during Secure
eHealth’s regular business hours, will comply with Secure eHealth’s normal
security procedures, and will not unreasonably interfere with Secure eHealth’s
business operations. All out-of-pocket costs associated with an audit will be
paid by VirtualHealth, unless the audit discovers a discrepancy of ten percent
(10%) or more in the amounts reported to VirtualHealth, in which case all
reasonable out-of-pocket costs will be paid by Secure eHealth.

1

--------------------------------------------------------------------------------

2.4   Each Party shall bear and pay all taxes (including, without limitation,
sales, excise, value added, use taxes and similar taxes) applicable to such
Party pertaining to this Agreement, the payments hereunder, the manufacture,
sale or distribution of the Veriscrip Products.



III.

TERM





3.1     The term of this Agreement shall commence on the Effective Date and
shall continue for three (3) years thereafter (the “Term”).



IV.

WARRANTIES



4.1     Secure eHealth represents and warrants to VirtualHealth that Secure
eHealth has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Secure eHealth, enforceable in accordance with its terms and conditions,
except as such enforcement is subject to the effect of (i) any applicable
bankruptcy, insolvency, reorganization or similar laws relating to or affecting
creditors' rights generally, and (ii) general principles of equity, including
concepts of reasonableness, good faith and fair dealing, and other similar
doctrines affecting the enforceability of agreements generally (regardless of
whether considered in a proceeding in equity or at law).

4.2    VirtualHealth represents and warrants to Secure eHealth that
VirtualHealth has full power and authority (including full limited liability
company power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of VirtualHealth, enforceable in accordance with its
terms and conditions, except as such enforcement is subject to the effect of (i)
any applicable bankruptcy, insolvency, reorganization or similar laws relating
to or affecting creditors' rights generally, and (ii) general principles of
equity, including concepts of reasonableness, good faith and fair dealing, and
other similar doctrines affecting the enforceability of agreements generally
(regardless of whether considered in a proceeding in equity or at law).

4.3   VirtualHealth hereby agrees to indemnify, defend, and hold Secure eHealth
and the Secure eHealth Affiliates (each, a “Secure eHealth Indemnified Party”)
harmless from and against any liability, claims, costs, expenses and damages
(including, but not limited to, court costs and attorneys’ and experts’ fees and
expenses) incurred by a Secure eHealth Indemnified Party or arising from any
claim, demand, suit or proceeding brought by any third party against a Secure
eHealth Indemnified Party, based in whole or in part on a claim that the
Veriscrip Technology infringes one or more of the patent, copyright, trademark,
trade secret or other intellectual property or proprietary rights owned or
controlled by a third party.

2

--------------------------------------------------------------------------------

4.4    NEITHER OF THE PARTIES MAKES ANY WARRANTIES WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT OTHER THAN AS EXPRESSLY SET FORTH HEREIN AND EACH PARTY
EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE.

4.5    NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INCIDENTAL, INDIRECT,
OR CONSEQUENTIAL DAMAGES WHETHER FORESEEABLE OR NOT, ARISING FROM OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT OR THE USE OR SALE OF VERISCRIP PRODUCTS.



V.

CONFIDENTIALITY



5.1     The Parties each recognize that they may exchange “Confidential
Information” (as defined below) during the Term of this Agreement. For purposes
of this Section 5.1, the Party disclosing such Confidential Information shall be
referred to as the “Discloser”, and the Party receiving such Confidential
Information shall be referred to as the “Recipient”.

5.2   Recipient has no rights or interest in any Confidential Information of
Discloser, and during the term of this Agreement and thereafter, Recipient shall
not use, for Recipient’s own benefit (except to perform its obligations under
and to effectuate the intent of this Agreement), or disclose to any other
person, corporation or other entity any Confidential Information disclosed to or
acquired by Recipient, except with the prior written authorization of an officer
of Discloser. Recipient shall ensure that any of its shareholders, directors,
officers, members, managers, employees, agents, servants, independent
contractors, subsidiaries or affiliates that are given access to Discloser’s
Confidential Information will be bound, by contract, work rules or otherwise, by
the same obligations of confidentiality as are provided for herein.

5.3    For purposes of this Agreement, “Confidential Information” shall mean any
confidential information relating to either party or its business including, but
not limited to, information and data concerning names and other characteristics
of actual or potential customers of Discloser that such party has procured in
accordance with this Agreement, unpublished financial information including
sales and cost figures and projections, tax records and calculations, accounting
procedures, personnel records, and the processes or techniques employed or being
evaluated by Discloser, and related know-how and information, now and hereafter
developed. “Confidential Information” shall not include information which is (i)
now or which subsequently becomes (otherwise than in breach of this Agreement)
public knowledge; (ii) properly known to Recipient at the time of receipt of the
same from Discloser; (iii) at any time received in good faith by the Recipient
from a third party having the right to disclose the same; or (iv) independently
developed by Recipient, provided that the person or persons developing the same
have not used the Confidential Information of Discloser.

3

--------------------------------------------------------------------------------

5.4    Upon the expiration, termination or cancellation of this Agreement for
any reason, Recipient shall, upon request by Discloser, return all physical
embodiments of the Confidential Information received from Discloser, and
Recipient shall continue for a period of five (5) years to treat as strictly
confidential all Confidential Information received from Discloser. Recipient
shall not release any Confidential Information to any other person or entity,
either by declaration, deposition or as a witness except upon prior written
notice to Discloser, which notice shall provide reasonable opportunity for
Discloser to take any appropriate measures, and Recipient shall fully cooperate
with Discloser, to provide for the confidential treatment of all such
Confidential Information so disclosed. Discloser shall be entitled to obtain an
injunction or restraining order by any court of competent jurisdiction to enjoin
or restrain the unauthorized use or disclosure by Recipient of any Confidential
Information, along with all other remedies available at law and the costs and
reasonable attorneys' fees related to enforcing this Agreement.

5.5   The provisions of this Article V shall survive for a period of five (5)
years following the termination or expiration of this Agreement.



VI.

GENERAL PROVISIONS



6.1     The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties, and their respective successors and permitted assigns.
Without the prior written consent of each of the other Parties, no Party may
assign, delegate, or transfer the Agreement or any of its rights or duties
hereunder, (including, but not limited to, the sale or transfer of any amounts
owed by one party to the other) to any third party. Any attempted assignment or
delegation in violation of this section shall be void and at no time shall have
any legal validity.

6.2   This Agreement shall be governed by and construed under the laws of the
State of Texas, without regard to its choice of laws principles. The Parties
agree that the exclusive jurisdiction of any case or controversy arising under
or out of this Agreement shall be in the state or federal courts located in Fort
Worth, Texas, and each of the Parties hereby consents to the jurisdiction of
such courts.

6.3   Nothing contained herein will in any way constitute any association,
partnership, or joint venture between or among the Parties, or be construed to
evidence the intention of the Parties to establish any such relationship.

6.4   Except as otherwise specifically provided herein, no modification to this
Agreement will be effective unless assented to in writing by the Party to be
charged. No waiver of any rights will be effective unless assented to in writing
by the Party to be charged, and the waiver of any breach or default shall not
constitute a waiver of any other right hereunder or any subsequent breach or
default.

6.5    Any notification that is to be given to either Party by the other Party
pursuant to the provisions of this Agreement shall not be effective unless
delivered by a nationally recognized overnight delivery service by certified,
return receipt at the addresses first written above. All such notices shall be
deemed effective on the business day after such notice is placed with the
overnight delivery service.

4

--------------------------------------------------------------------------------

6.6   The headings contained in this Agreement are for reference purposes only
and will not affect in any way the meaning or interpretation of this Agreement.

6.7    The invalidity or unenforceability of any provision of this Agreement
shall not affect or limit the validity or enforceability of any other provision
hereof. If for any reason any provision of this Agreement shall be held by a
court of competent jurisdiction to be illegal, invalid or unenforceable, the
remaining provisions of this Agreement shall remain in full force and effect. In
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be legal, valid and
enforceable.

6.8   This Agreement constitutes the full and entire understanding and agreement
among the Parties with regard to the subject matter hereof and supersedes all
prior or contemporaneous proposals, oral or written, understandings,
representations, conditions and all other communications among the Parties
relating to such subject matter. Any other terms or conditions shall not be
incorporated herein or be binding upon any of the Parties unless expressly
provided herein or agreed to in writing by all of the Parties.

6.9    No delay or omission by any Party to exercise any right or power
hereunder shall impair any right or power or be construed to be a waiver
thereof. A waiver by any of the Parties of any of the covenants, conditions or
agreements to be performed by any of the other Parties or any breach thereof
shall not be construed to be a waiver of any succeeding breach thereof or of any
other covenant, condition or agreement contained herein. All remedies provided
for in this Agreement shall be cumulative and in addition to and not in lieu of
any other remedies available to any Party at law, in equity or otherwise, and
may be enforced concurrently therewith or from time to time.

6.10     This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together will constitute one
instrument.

IN WITNESS WHEREOF, the duly authorized representatives of each of the Parties
have executed this Agreement as of the Effective Date.



    VIRTUALHEALTH TECHNOLOGIES, INC.         By:         [Name], [Title]        
    SECURE eHEALTH, LLC         By:         [Name], [Title]    



 





5

--------------------------------------------------------------------------------



EXHIBIT A

Veriscrip Technology

Real-time PDMP framework using three unique components (Prescriber, Dispenser
and Regulatory).

The four application interfaces within the Veriscrip™ Prescription Drug
Monitoring System:



    •     Physicians — to write Scheduled Drug prescriptions for patients;      
    •     Pharmacists — to fill these prescriptions;           •     Regulators
— to monitor and report usage and investigate abuse of such a system;          
•     System Administrators — to update and manage these systems.    



Each interface will access the same database of prescription data, but they will
each have different access privileges, have different functionality and a
different look and feel.

The above system requires that the prescribers send the prescriptions
electronically through the Veriscrip application which is comprised of an
electronic prescribing interface that is either in use in the practice currently
which Veriscrip interfaces with or the native Veriscrip Prescriber interface.

Those prescriptions that are produced are then tagged and a copy of the
prescription is stored in the Regulatory database and forwarded to a destination
pharmacy for dispensing. Once the prescription is received by the Pharmacy it
can only be dispensed once the recipient of the prescription has been
authenticated at which time the Pharmacy “checks out” the prescription in the
database. The life of that prescription is tracked in the system and is made
available in a reporting module to the authorized regulatory users.

 

 

A - 1

 

--------------------------------------------------------------------------------

 